

116 HR 5827 IH: Trusted Traveler REAL ID Relief Act of 2020
U.S. House of Representatives
2020-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5827IN THE HOUSE OF REPRESENTATIVESFebruary 10, 2020Mrs. Lesko (for herself, Mrs. Murphy of Florida, Mr. Katko, and Mr. Van Drew) introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committee on Oversight and Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo exempt certain travelers from certain requirements of the REAL ID Act of 2005 for purposes of
			 boarding a federally regulated commercial aircraft, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Trusted Traveler REAL ID Relief Act of 2020 . 2.REAL ID exemption for individuals with Known Traveler Numbers (a)Exemption (1)In generalFor purposes of boarding a federally regulated commercial aircraft, the credential requirements of section 202 of the REAL ID Act of 2005 (Public Law 109–13; 49 U.S.C. 30301 note) shall not apply to an individual who provides to the Transportation Security Administration the Known Traveler Number assigned to such individual through such individual’s flight reservation.
 (2)DefinitionIn this section, the term Known Traveler Number means a number assigned to an individual and accepted by the Transportation Security Administration as validating that the individual holding such identifier is a member of a known low-risk population, such as TSA’s PreCheck trusted traveler program or U.S. Customs and Border Protection’s Global Entry program.
 (3)Effective dateThe exemption described in paragraph (1) shall take effect and apply beginning on October 1, 2020. (b)Public awareness (1)In generalNotwithstanding any other provision of law, the Administrator of the Transportation Security Administration shall, beginning on October 1, 2020, accept enrollment in PreCheck as an allowable alternative to presenting a REAL ID compliant credential to board a commercial aircraft. This authorization provided under this subsection shall terminate on April 1, 2022.
 (2)Traveler notificationTo the extent possible, beginning on the date of the enactment of this Act, the Secretary of Homeland Security shall inform travelers of the exemption described in subsection (a).
 (3)Public awareness campaignBeginning on the date of the enactment of this Act, the Administrator of the Transportation Security Administration shall engage transportation stakeholders, including air carriers and ticket agents (as such terms are defined in section 40102 of title 49, United States Code) and airport operators, in a coordinated effort to inform the public about pending REAL ID implementation requirements.
 (c)Alternative proceduresNot later than October 1, 2020, the Administrator of the Transportation Security Administration, in consultation with relevant transportation security stakeholders, shall develop, socialize, and implement alternative checkpoint screening procedures for individuals arriving at a checkpoint without a form of identification acceptable to the Transportation Security Administration or satisfying the exemption described in subsection (a). Such procedures may include the following:
 (1)Utilizing Credential Authentication Technology as a means of verifying traveler identity and flight information.
 (2)Querying Federal or State databases, including trusted traveler enrollment databases of the Department of Homeland Security, for the purposes of verifying traveler identity.
 (3)Allowing passengers to undergo secondary screening procedures at the checkpoint for purposes of boarding a federally regulated commercial aircraft.
				(d)Training and exercises
 (1)In generalNot later than October 1, 2020, in consultation with air carriers, airport operators, and relevant law enforcement agencies, the Administrator of the Transportation Security Administration (TSA) may, if requested by an airport at which the Transportation Security Administration conducts or oversees security screening, conduct REAL ID implementation exercises, including scenario-based training for frontline TSA personnel regarding REAL ID implementation, tabletop exercises with air carrier (as such term is defined in section 40102 of title 49, United States Code) and airport personnel, and consultation with transportation security stakeholders to communicate REAL ID enforcement policies and plans.
 (2)Notification to CongressUpon completion, if applicable, of the exercises described in paragraph (1), the Administrator of the Transportation Security Administration shall notify the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate of such completion.
 3.Real ID State process for submission of electronic documentsSection 202(a) of the REAL ID Act of 2005 (Public Law 109–13; 49 U.S.C. 30301 note) is amended by inserting at the end the following new paragraph:
			
 (3)Electronic submissionA State may establish a process for the submission of electronic documents and electronic facial images to meet the requirements of this section..
		